UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4419



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEREK ALLISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-99-165-V)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek    Allison    was   convicted   by   a   jury   of   one   count   of

conspiracy to distribute cocaine base.          On appeal, Allison alleges

the district court erred in assessing a two-level enhancement for

possession of a firearm pursuant to U.S. Sentencing Guidelines

Manual § 2D1.1(b)(1) (2000).          Finding no reversible error, we

affirm.

     Eugene Ervin, Allison’s co-defendant, testified at Allison’s

sentencing hearing that a handgun was present on the passenger seat

of Allison’s car when Ervin purchased nine ounces of cocaine base

from Allison.      The presence of guns in a location where drug

transactions occur implicates the enhancement for possession of a

dangerous weapon.       See United States v. White, 875 F.2d 427, 433

(4th Cir. 1989).    The district court did not clearly err in finding

that a preponderance of the evidence supports a firearm.

     Finding Allison’s claim to be without merit, we affirm the

sentence imposed by the district court.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      AFFIRMED




                                     2